DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-11, 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a light module, and a light source, a pixelated digital imaging system, and an optical device that processes two parts of the light differently, and “wherein the first spatial distribution of light on the impact surface of the pixelated and digital imaging surface is a homogeneous spatial distribution, the second spatial distribution of light on the impact surface of the pixelated and digital imaging surface is an inhomogeneous spatial distribution, and the first and second spatial distributions of light overlap such that a portion of the impact surface of the pixelated and digital imaging surface includes only the homogeneous spatial distribution of light.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Bhakta (US2015/0377442 A1, hereby Bhakta ‘442) discloses a light module comprising a pixelated digital imaging system, and an optical device between the light source. However, Bhakta ‘442 does not explicitly disclose that the first spatial distribution of light is homogeneous, the second distribution of light is inhomogenous, and they overlap in such a way on the pixelated and digital imaging surface that part of the surface only has the first distribution, similar to that seen in Fig. 5 below (which is drawn from Fig. 5 of the Instant Application, where the circular lines represent the inhomogeneous distribution, and the rectangular lines represent the homogenous distribution), in combination with the specifics of the rest of the claim.



    PNG
    media_image1.png
    188
    415
    media_image1.png
    Greyscale


Claims 2-5, 8-11, 13-22, 24 are allowed due to their dependence on claim 1.

Claim 23 recites, inter alia, a light module, and “the optical device comprises an optical block comprising an input dioptre for the rays originating from the light source, and at least one additional optical element separated from the optical block, a center axis of the optical block being aligned with a center portion of the impact surface of the pixelated and digital imaging surface and angled at a non-zero angle relative to the impact surface of the pixelated and digital imaging surface, wherein the second portion of the optical device is configured to reflect light rays towards an output dioptre, wherein the first portion of the optical device is configured to transmit light rays towards the output dioptre without reflecting said light rays, wherein a first face of the optical block forms the input dioptre, the optical block being provided with a cavity comprising a bottom and a lateral wall, wherein the optical device includes a second face, opposite the first face, forming the output dioptre for light rays, wherein the optical block is configured to reflect at least part of the rays entering the optical block via the lateral wall towards the second face and to transmit at least part of the rays entering the optical block via the bottom towards the second face, wherein the at least one additional optical element is configured to refract the second output beam without processing the first output beam”.
Bhakta ‘442 in view of Bhakta (US 2015/0377446 A1) and Stefanov (US 2018/0335191 A1)does not disclose an additional optical element that only refracts the first output beam and not the second output beam, in combination with the specifics of the rest of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875